Citation Nr: 1132174	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  07-26 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for cervical spine myelopathy with disc herniation, status-post discectomy with fusion, C4-5 and C 5-6.

2.  Entitlement to service connection for right upper extension and right lower extension weakness, claimed as secondary to cervical spine myelopathy with disc herniation, status-post discectomy with fusion, C4-5 and C 5-6.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from March 1975 to May 1985, and inactive duty for training ("INACDUTRA") service in the Army National Guard from April 1997 to December 2005.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Indianapolis, Indiana, which denied the Veteran's aforementioned claims of entitlement to service connection.

The Board observes that, although the Veteran previously requested the opportunity to testify at a personal hearing before the Board in Washington, DC, review of the claims folder reveals that he decided to cancel his hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that his cervical spine disability is the result of an injury incurred during INACDUTRA service.  Specifically, he avers that in April 2003, during a weekend drill with the Army National Guard, he sustained a misalignment of the cervical spine, which in turn, resulted in right upper extension and right lower extension weakness.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claims.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  
The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d) (2010).  The term "active military, naval, or air service" includes active duty, any period of active duty for training ("ACDUTRA") during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of INACDUTRA during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. 
§ 101(24) (West 2002 & Supp. 2010); 38 C.F.R. § 3.6(a) (2010).

In order to establish a right to compensation for a present disability, a claimant must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Review of the claims folder shows that, in January 2005, while on INACDUTRA, the Veteran underwent surgery for a cervical spine discectomy with fusion.  Despite his current contention of having sustained a traumatic injury to his cervical spine during INACDUTRA, neither his service treatment records, nor his VA treatment records indicate that he was involved in an accident or sustained a neck injury.  Rather, these records appear to indicate that he began complaining of right-sided weakness since at least mid-2003, which progressed to the point that it became debilitating.  See cervical spine surgery report, January 2005.

Nonetheless, the Board observes that the United States Court of Appeals for the Federal Circuit ("Federal Circuit") has held that, medical evidence is not categorically required when the determinative issue involves either a medical etiology or diagnosis, but rather may, depending on the facts of the case, be established by competent lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  Davidson reaffirmed the Federal Circuit's holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), that VA must consider the competency of lay evidence, and cannot reject outright such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  Moreover, in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382.

In this case, because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the [V]eteran's service," but there is "insufficient competent medical evidence on file for the [VA] Secretary to make a decision on the claim," see McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board finds that a VA examination and opinion is necessary to determine whether the Veteran's current cervical spine disability is the result of a traumatic injury during INACDUTRA.

Finally, the Board observes that in Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans' Claims held that where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Here, while the case in remand status, an effort should be made to obtain updated VA and private treatment records not currently of record, which pertain to the Veteran's cervical spine disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain any updated VA or private treatment reports that are not already of record concerning treatment of the Veteran's cervical spine disorder.   After securing any necessary releases, all records obtained or responses received should be associated with the claims file.  Any negative response must be included in the claims folder.

2.  Thereafter, schedule the Veteran with an appropriate clinician (preferably an orthopedic spine surgeon or neurosurgeon) for a VA examination to determine the etiology and approximate onset date of his current cervical spine myelopathy with disc herniation, status-post discectomy with fusion, C4-5 and C 5-6.  Any tests deemed necessary should be conducted, and the claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should elicit a complete history of the Veteran's neck injuries and symptomatology, and note that, in addition to the medical evidence of record, the Veteran's personal statements have been considered in his or her opinion.  

a) Following a review of the relevant evidence in the claims file, and the clinical evaluation, the examiner should be asked to indicate whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that any currently-diagnosed cervical spine disability is consistent with a traumatic injury, which the Veteran describes as having occurred in April 2003, or rather is the result of arthritis or another degenerative condition consistent with the normal aging process.  Any and all opinions must be accompanied by a complete rationale.

b.) If the examiner determines it is at least as likely as not that any currently-diagnosed cervical spine disability resulted from a traumatic injury during INACDUTRA, he or she is asked to opinion whether it is also at least as likely as not that any currently-diagnosed right upper extension and right lower extension weakness were either caused or aggravated (as opposed to a temporary worsening) by the Veteran's cervical spine disorder.  
c) It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

d) The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

3.  If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history, and addresses such matters as whether a) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); b) the question falls outside of the limits of current medical knowledge or scientific development; c) the condition manifested in an unusual way, such that its cause or origin is unknowable; or d) there are other risk factors for developing the condition.

4.  The issues on appeal should be readjudicated.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished s Supplemental Statement of the Case  and afforded the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further appellate process.
      
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

this claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


